WENDY’S/ARBY’S GROUP, INC. BY-LAWS (as amended and restated through May 28, 2009) ARTICLE I OFFICES SECTION 1.Registered Office in Delaware.The registered office of the Corporation (as defined in Article IX below) in the State of Delaware shall be located at 2711 Centerville Road, Suite 400, in the City of Wilmington, County of New Castle, and the name of the resident agent in charge thereof shall be Corporation Service Company. SECTION 2.Executive Offices.The Corporation shall maintain an executive office in New York, New York, or such other location as the Board of Directors shall determine. SECTION 3.Other Offices.In addition to the registered office in the State of Delaware and the principal executive office, the Corporation may have offices at such other places within and without the State of Delaware as the Board of Directors may from time to time determine or the business of the Corporation may require; provided, however, that the headquarters of the Wendy’s brand will be located in the greater Columbus, Ohio area for a period of ten years from the date of the closing of the Agreement and Plan of Merger among the Corporation,
